                                                                          Case 2:17-cv-03007-APG-VCF Document 330 Filed 09/30/20 Page 1 of 4


                                                                           Richard W. Epstein, Esq. (admitted Pro Hac Vice)
                                                                      1    Jeffrey Backman, Esq. (admitted Pro Hac Vice)
                                                                           Michelle Durieux, Esq. (admitted Pro Hac Vice)
                                                                      2    GREENSPOON MARDER LLP
                                                                           200 East Broward Blvd., Ste. 1800
                                                                      3
                                                                           Fort Lauderdale, FL 33301
                                                                      4    Tel: 954 491-1120
                                                                           Facsimile: 954-343-6958
                                                                      5    Richard.Epstein@gmlaw.com
                                                                           Jeffrey.Backman@gmlaw.com
                                                                      6    Michelle.Durieux@gmlaw.com

                                                                      7    Phillip A. Silvestri, Esq.
                                                                           Nevada Bar No. 11276
                                                                      8    GREENSPOON MARDER LLP
                                                                           3993 Howard Hughes Parkway, Ste. 400
                                                                      9    Las Vegas, NV 89169
                                                                     10    Tel: 702-978-4249
                                                                           Fax: 954-333-4256
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11    Phillip.Silvestri@gmlaw.com
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12    Kimberly Maxson-Rushton 675
                                 Las Vegas, Nevada 89169




                                                                           Nevada Bar No. 5065
                                                                     13
                                                                           Gregory Kraemer
                                                                     14    COOPER LEVENSON, P.A.
                                                                           3016 W. Charleston Blvd., #195
                                                                     15    Las Vegas, NV 89102
                                                                           T:     (702) 366-1125
                                                                     16    F:     (702) 366-1857
                                                                           krushton@cooperlevenson.com
                                                                     17
                                                                           gkraemer@cooperlevenson.com
                                                                     18
                                                                           Attorneys for Plaintiff
                                                                     19
                                                                                                            UNITED STATES DISTRICT COURT
                                                                     20                                          DISTRICT OF NEVADA
                                                                     21
                                                                           DIAMOND RESORTS U.S. COLLECTION                    Case No.: 2:17-cv-03007-APG-VCF
                                                                     22    DEVELOPMENT, LLC, a Delaware Limited
                                                                           Liability Company,
                                                                     23
                                                                                                     Plaintiff,                  STIPULATION AND ORDER TO
                                                                     24                                                        EXTEND DEADLINE TO FILE REPLY
                                                                                   v.
                                                                     25                                                           IN SUPPORT OF MOTION TO
                                                                           REED HEIN & ASSOCIATES, LLC d/b/a                          COMPEL [ECF #284]
                                                                     26    TIMESHARE EXIT TEAM, a Washington
                                                                           Limited Liability Company; BRANDON REED,                      [Second Request]
                                                                     27    an individual and citizen of the State of
                                                                     28    Washington; TREVOR HEIN, an individual and
                                                                           citizen of Canada; THOMAS PARENTEAU, an

                                                                                                                          1
                                                                           39681.0134
                                                                           45145168.1
                                                                          Case 2:17-cv-03007-APG-VCF Document 330 Filed 09/30/20 Page 2 of 4


                                                                           individual and citizen of the State of
                                                                      1    Washington; HAPPY HOUR MEDIA GROUP,
                                                                      2    LLC, a Washington Limited Liability Company;
                                                                           MITCHELL R. SUSSMAN, ESQ. d/b/a THE
                                                                      3    LAW OFFICES OF MITCHELL REED
                                                                           SUSSMAN & ASSOCIATES, an individual and
                                                                      4    citizen of the State of California; SCHROETER,
                                                                           GOLDMARK & BENDER, P.S., a Washington
                                                                      5
                                                                           Professional Services Corporation; and KEN B.
                                                                      6    PRIVETT, ESQ., a citizen of the State of
                                                                           Oklahoma,
                                                                      7
                                                                                                    Defendants.
                                                                      8
                                                                                   Pursuant to LR IA 6-1 and Fed. R. Civ. P. 6(b)(1)(A) (“FRCP”), Plaintiff Diamond
                                                                      9
                                                                           Resorts U.S. Collection Development, LLC (“Plaintiff”), and Defendant Reed Hein & Associates
                                                                     10
GREENSPOON MARDER LLP




                                                                           d/b/a/ Timeshare Exit Team (“Defendant”) hereby stipulate to extend Plaintiff’s deadline to file a
                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                           Reply in support of Plaintiff’s Motion to Compel [ECF #284] (the “Motion”), currently set for
                                                                     12
                                 Las Vegas, Nevada 89169




                                                                           October 2, 2020, until October 9, 2020, and as grounds state as follows:
                                                                     13
                                                                                   1.     Plaintiff filed the Motion on August 19, 2020.
                                                                     14
                                                                                   2.     Defendant filed its Opposition on September 11, 2020, after a brief extension to
                                                                     15
                                                                           its response deadline.
                                                                     16
                                                                                   3.     Plaintiff recently completed drafting its Reply in Support of its Motion to
                                                                     17
                                                                           Overrule SGB’s Privilege Claims, which is a fundamental issue in this litigation. Plaintiff is also
                                                                     18
                                                                           in the process of drafting its opposition to SGB’s Motion for Leave to file supplemental evidence
                                                                     19
                                                                           in support of its Opposition related to the privilege motion.
                                                                     20
                                                                                   4.     In addition to working on related briefing, Defendant’s Opposition raised several
                                                                     21
                                                                           points related to documents that have been produced, but were not been specifically identified by
                                                                     22
                                                                           bates reference. Counsel for Defendant recently provided bates references Defendant indicates
                                                                     23
                                                                           are related to the referenced productions, and Plaintiff is evaluating these assertions.
                                                                     24
                                                                                   5.     In order to adequately respond to Defendant’s Opposition, and the issues
                                                                     25
                                                                           presented therein, the Parties agree that Plaintiff’s deadline to file its Reply in support of the
                                                                     26
                                                                           Motion be extended an additional week, up to and including October 9, 2020.
                                                                     27
                                                                                   6.     The hearing on this matter is scheduled on October 26, 2020. Accordingly this
                                                                     28


                                                                                                                             2
                                                                           39681.0134
                                                                           45145168.1
                                                                          Case 2:17-cv-03007-APG-VCF Document 330 Filed 09/30/20 Page 3 of 4



                                                                      1    extension will not impact the current hearing.
                                                                      2            7.     This is the Parties’ second request for extension of this deadline, and it is not
                                                                      3    intended to cause any delay or prejudice to any party. Defendant does not object to the requested
                                                                      4    extension.
                                                                      5            Dated this 30th day of September, 2020
                                                                      6
                                                                           GREENSPOON MARDER, LLP                               GORDON REES SCULLY
                                                                      7                                                         MANSUKHANI, LLP

                                                                      8    /s/ Phillip A. Silvestri_______                      /s/ Dione C. Wrenn
                                                                           PHILLIP A. SILVESTRI, ESQ.                           ROBERT S. LARSEN, ESQ.
                                                                      9    Nevada Bar No. 11276                                 Nevada Bar No. 7785
                                                                           3993 Howard Hughes Parkway, Suite 400                DAVID T. GLUTH, II, ESQ.
                                                                     10
                                                                           Las Vegas, NV 89169                                  Nevada Bar No. 10596
GREENSPOON MARDER LLP




                                                                           Attorneys for Plaintiff                              DIONE C. WRENN, ESQ.
                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                           Diamond Resorts Corporation                          Nevada Bar No. 13285
                                                                     12                                                         300 South 4th Street, Suite 1550
                                 Las Vegas, Nevada 89169




                                                                                                                                Las Vegas, Nevada 89101
                                                                     13
                                                                     14                                                         Attorneys for Defendants
                                                                                                                                Reed Hein & Associates, LLC dba Timeshare
                                                                     15                                                         Exit Team, Brandon Reed, Trevor Hein,
                                                                                                                                Thomas Parenteau, and Happy Hour Media
                                                                     16                                                         Group, LLC
                                                                     17
                                                                     18
                                                                     19
                                                                                                                                IT IS SO ORDERED
                                                                     20
                                                                                                                                _________________________________
                                                                     21                                                         UNITED STATES MAGISTRATE JUDGE
                                                                     22
                                                                     23                                                                 9-30-2020
                                                                                                                                DATED: ______________

                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28


                                                                                                                            3
                                                                           39681.0134
                                                                           45145168.1
                                                                          Case 2:17-cv-03007-APG-VCF Document 330
                                                                                                              329 Filed 09/30/20 Page 4 of 4



                                                                      1                                     CERTIFICATE OF SERVICE
                                                                      2                 I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the
                                                                      3    Court by using the CM/ECF system on this 17th day of September 2020. I also certify that the
                                                                      4    foregoing document is being served this day on all counsel of record or pro se parties identified
                                                                      5    on the Court’s Service List via transmission of Notices of Electronic Filing generated by
                                                                      6    CM/ECF. For any counsel or parties who are not are not authorized to receive Notices of
                                                                      7    Electronic Filing electronically, I certify that I served those parties via First Class U.S. Mail.
                                                                      8
                                                                      9
                                                                                                                          /s/ Phillip A. Silvestri
                                                                     10                                                   An employee of Greenspoon Marder LLP
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12
                                 Las Vegas, Nevada 89169




                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28


                                                                                                                              4
                                                                           39681.0134
                                                                           45145168.1
